Citation Nr: 1012693	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-04 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for right lower 
extremity sciatica, to include as secondary to the service-
connected herniated disc at L5-S1.

2.  Entitlement to service connection for a kidney disorder, 
to include as secondary to the service-connected herniated 
disc at L5-S1.

3.  Entitlement to an increased evaluation for a herniated 
disc at L5-S1, currently evaluated as 40 percent disabling.

4.  Entitlement to an increased evaluation for left lower 
extremity sciatica, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to April 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.  The 
Veteran testified at a video conference hearing in January 
2010.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran's two increased rating claims are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record establishes that it is 
at least as likely as not that the Veteran's right lower 
extremity sciatica was caused by his service-connected 
herniated disc at L5-S1.

2.  There is no competent medical evidence indicating that 
the Veteran's claimed kidney disorder was first manifest in 
service or within one year thereafter, or that it was caused 
or permanently worsened by his service-connected herniated 
disc at L5-S1.


CONCLUSIONS OF LAW

1.  Right lower extremity sciatica was incurred as secondary 
to the Veteran's service-connected herniated disc at L5-S1.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2009).

2.  A kidney disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been; this disorder 
was also not incurred or aggravated as secondary to the 
service-connected herniated disc at L5-S1.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

Preliminarily, the Board notes that the claim for service 
connection for right lower extremity sciatica is being 
granted in this decision.  Accordingly, the analysis of VA's 
duties to notify and assist will be limited to the kidney 
disorder claim.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 
C.F.R. § 3.159(b)(1), proper notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to 
provide.  

In this case, notice fulfilling the requirements of 38 
C.F.R. § 3.159(b) was furnished to the Veteran in May 2007, 
prior to the appealed July 2007 rating decision.  This 
notice letter addressed the kidney disorder claim on both 
direct and secondary service connection bases.  In this 
letter, the RO also addressed VA's practices in assigning 
disability ratings and effective dates for those ratings.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
kidney disorder claim.  The RO has either obtained, or made 
sufficient efforts to obtain, records corresponding to all 
treatment described by the Veteran.  For reasons described 
in greater detail below, a VA examination addressing this 
claim has been found to not be "necessary" under 38 U.S.C.A. 
§ 5103A(d) in this case.

Overall, there is no evidence of any VA error in notifying 
or assisting the Veteran that reasonably affects the 
fairness of this adjudication.

II.  Service connection claims

A.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, 
including organic neurological disorders and renal diseases, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a).  Any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of 
the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995). 

B.  Right lower extremity sciatica

Upon reviewing the claims file, the Board notes that the 
Veteran's right lower extremity sciatica is a relatively 
recent development, not shown upon VA examinations in 
September 2005, August 2006, and December 2006.  He first 
reported right lower extremity sciatica in his March 2007 
claim and has asserted that it is secondary to his service-
connected lumbosacral spine disability.

The Veteran underwent a VA neurological examination in April 
2007 to address the nature and etiology of his claimed right 
lower extremity sciatica.  The examiner initially noted in 
his report that the Veteran "could well have a right-sided 
radiculopathy probably secondary to degenerative joint 
disease and not necessarily related to his old back injury 
in service which caused left-sided symptoms" but deferred a 
final opinion pending an MRI and EMG/nerve conduction 
studies.  In a May 2007 addendum, the examiner cited the MRI 
and EMG/nerve conduction studies and confirmed a right-sided 
sciatica.  The examiner opined that it was less likely than 
not that the right-sided pain and numbness were secondary to 
the left-sided service-connected sciatica.  The examiner 
further noted that the right-sided symptoms came on over 50 
years after the left-sided symptoms and were "only in part 
due to degenerative disc disease"; they were also in part 
caused by a peripheral neuropathy.  The examiner separately 
stated that the right-sided degenerative disc disease, 
causing sciatica, was more likely than not due to the aging 
process than to the injury 50 years earlier.  Also, there 
was evidence of a more recent disc infection in 2005, which 
could account in part for the degenerative process on the 
right.  

On the surface, the VA examiner's May 2007 addendum appears 
to be unfavorable.  However, a review of the examiner's 
conclusions in view of the scope of the Veteran's service-
connected disability suggests otherwise.  The Veteran's 
grant for service connection encompasses a herniated disc at 
L5-S1, not limited to the left or right side.  The examiner 
may well be of the view that the right-sided degenerative 
disc disease findings were more likely caused by aging than 
by a service-connected injury, but the fact is that those 
findings are presently encompassed by the service-connected 
disability and must be considered as a possible cause of the 
right-sided sciatica.  The Board is also mindful of the 
examiner's comment that the right-sided sciatica symptoms 
were "only in part due to degenerative disc disease."  A 
grant of service connection under 38 C.F.R. § 3.310 is not 
limited only to those circumstances where the service-
connected disability is the sole cause, rather, only a 
showing of secondary incurrence or aggravation is required.  

Consequently, the evidence of record, at a minimum, 
establishes that it is at least as likely as not that the 
Veteran's right lower extremity sciatica was caused by his 
service-connected herniated disc at L5-S1.  In view of this, 
the criteria for service connection on a secondary 
incurrence basis under 38 C.F.R. § 3.310(a) have been met, 
and the claim for service connection for right lower 
extremity sciatica is granted in full.  See 38 U.S.C.A. 
§ 5107(b).

C.  Kidney disorder

In this case, the service treatment records are entirely 
negative for findings concerning the kidneys.  The only 
post-service medical record referencing the kidneys is a 
private MRI report from September 2005, which indicates "the 
presence of either cysts or pyelocaliectasis of the 
kidneys."  An ultrasound was recommended, although there is 
no indication that any follow-up treatment was sought by the 
Veteran.

As to the Veteran's own contentions, he asserted in his 
April 2007 claim that his kidneys were "being affected" and 
that this "could be from lack of proper enervation from the 
nerves coming from my back."  He did not provide detailed 
testimony as to his theory of causation of the claimed 
kidney disorder during his January 2010 hearing and has not 
in any way suggested that such a disorder was first manifest 
in service or within one year thereafter.

In other words, the Veteran's lay contentions solely concern 
a theory of secondary causation, rather than continuity of 
symptoms since service.  There is no indication from the 
record, however, that the Veteran has the requisite 
training, credentials, or other expertise needed to render a 
competent medical opinion about secondary causation.  
Without such a background, a claimant is competent to 
provide continuity-of-symptomatology evidence but not an 
opinion based on matters of causation, such as an 
etiological relationship between a service-connected 
disability and a nonservice-connected disability.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 
2006); see also Espiritu v. Derwinski, 2 Vet. App. 482 
(1992) (a veteran is not competent to offer opinions on 
medical diagnosis or causation).  As the Veteran's medical 
opinion does not constitute competent evidence, it has no 
probative value in regard to the current claim.

Moreover, the Board is aware that the Veteran has not been 
afforded a VA examination in conjunction with this claim to 
date and that the threshold for the need for such an 
examination, namely that there be an indication that the 
disability in question may be associated with service or 
with a service-connected disability, is low.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  Here, in the total 
absence of competent evidence supporting the Veteran's 
claim, there is no basis for securing a VA examination and a 
corresponding medical opinion in this case.  See 38 U.S.C.A. 
§ 5103A(d) (an examination is required when there is 
competent evidence that the Veteran has a current 
disability, or persistent or recurrent symptoms of a 
disability; there is an indication the current disability or 
symptoms may be associated with service; and there is 
insufficient medical evidence to make a decision).  Under 
these circumstances, there exists no reasonable likelihood 
that a VA examination would result in findings that would 
support the Veteran's claim.

In summary, there is no competent medical evidence 
indicating that the Veteran's claimed kidney disorder was 
first manifest in service or within one year thereafter, or 
that it was caused or permanently worsened by his service-
connected herniated disc at L5-S1.  Consequently, the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a kidney disorder, and the claim 
must be denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the Veteran when there is 
an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because 
the preponderance of the evidence is against the Veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for right lower extremity 
sciatica as secondary to the service-connected herniated 
disc at L5-S1, is granted.

Entitlement to service connection for a kidney disorder, to 
include as secondary to the service-connected herniated disc 
at L5-S1, is denied.


REMAND

The Veteran last underwent a VA examination addressing his 
service-connected herniated disc at L5-S1 and his left lower 
extremity sciatica in April 2007, approximately three years 
ago.  He testified at his January 2010 hearing that his 
disabilities had become more severe since then.  In view of 
this testimony, a further VA examination addressing the 
severity of these disabilities is "necessary" under 
38 U.S.C.A. § 5103A(d) prior to a Board adjudication of the 
claims.  See VAOPGCPREC 11-95 (April 7, 1995).
  
Additionally, in an August 2009 application, the Veteran 
reported continuing treatment for intervertebral disc 
syndrome from Dr. Charles Kish.  The claims file contains 
records of treatment from this doctor, albeit only through 
July 2006.  A request for updated records is therefore 
required.  See 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  After receiving a signed release 
form from the Veteran, all medical 
records from Dr. Kish dated since July 
2006 should be requested.  All records 
received pursuant to this request must 
be added to the claims file.  If the 
search for such records results in a 
negative response, this should be 
documented in the claims file.

2.  The Veteran should then be afforded 
a VA spine examination, with an 
appropriate examiner, to determine the 
symptoms and severity of the service-
connected herniated disc at L5-S1 and 
left lower extremity sciatica.  The 
Veteran's claims file should be made 
available to the examiner and must be 
reviewed in conjunction with the 
examination.  

All tests and studies deemed necessary 
by the examiner, including range of 
motion and straight leg raising testing, 
should be performed.  With regard to the 
lumbosacral spine, the examiner should 
discuss the presence and extent of any 
ankylosis, painful motion, functional 
loss due to pain, weakness, excess 
fatigability, and additional disability 
during flare-ups.  The examiner should 
also comment on the frequency and 
duration of any incapacitating episodes 
(e.g., periods of doctor-prescribed 
bedrest).  With regard to the left and 
right lower extremities sciatica, the 
examiner should describe the Veteran's 
neurological symptoms and assess the 
extent of the disability's severity 
(i.e., mild, moderate, moderately 
severe, etc.)

All opinions and conclusions set forth 
by the examiner must be supported by a 
complete rationale in a typewritten 
report.

3.  After completion of the above 
development, the Veteran's claims for 
increased evaluations for a herniated 
disc at L5-S1 and left lower extremity 
sciatica must be readjudicated.  If the 
determination of either claim remains 
less than fully favorable to the 
Veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


